DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informalities:  
Regarding claim 15, line 9—“the display event” lacks sufficient antecedent basis for the claim.  This objection may be overcome by amending the claim to state --a display event-- or --the display--, for example.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, lines 8-9—“verification data” it is unclear as to whether the “verification data” is referring to the “verification data” of line 7 or is separate.  For examination purposes, the verification data of lines 8-9 is being equated to the verification data of line 7.  The rejection may be overcome by amending the claim to state --the verification data--, for example.

Regarding claim 15, line 6—“digital secondary content” it is unclear as to whether the “digital secondary content” is referring to the “digital secondary content” of lines 3-4 or is separate.  For examination purposes, the secondary content of 6 is being equated to the secondary content of lines 3-4.  The rejection may be overcome by amending the claim to state --the digital secondary content--, for example.

Claims 2-14 and 16-19 are additionally rejected for being dependent on at least one rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7, and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Loheide et al. (US 2018/0343505 A1) in view of Sun et al. (US 2020/0244444 A1).
Regarding claim 1, Loheide teaches a computerized method for verifying an event in a content delivery network, e.g. a network environment (Fig. 1, el. 100), the computerized method comprising: 
receiving first data, e.g. retrieving one or more media assets from the assets and rights database or the media assets server (Fig. 1, el. 106; Fig. 2, el. 214A; Para. 58); the media assets server may serve the stored media assets to the media presentation and distribution system (Figs. 1, 2, el. 108; Para. 24); 
applying the first data to one or more computerized devices, e.g. a client device (Fig. 1, el. 102), the applying configured to cause the event, e.g. transmitting the asset stream to the client device for playback (Fig. 3A, el. 308; Fig. 4A, el. 408; Para. 73, 99, 122), wherein the asset stream includes the media assets (Para. 98, 121); 
based on a verification of an occurrence of the event, receiving at least one data structure associated with the event and verification data relating to the verification, e.g. receiving support information that includes an encrypted verification message, a client public key, and a detected asset identifier from the client device (Fig. 3B, el. 328; Para. 39, 109), wherein the verification message indicates that a media asset has been viewed at the client device (Para. 106); receiving support information that includes constructed representation information, a detected asset identifier, and a client public key from the client device (Fig. 4B, el. 420; Para. 39, 128), wherein the constructed representation information may include a screenshot of the display view at the client side, a log of binary data in a display rasterization buffer, a video clip or an audio clip that corresponds to a portion of each media asset (Para. 83); receiving support information that includes an activity or playback log that includes granular details of playback operations such as decoding media assets, detecting tags, and overlaying media assets (Para. 92); 
causing generation of a cryptographic hash…, e.g. transferring the encrypted and signed or unencrypted and unsigned record to the record storage system, wherein the record storage system stores the record in a database of records arranged in a sequence of verification units, wherein the verification units may correspond to a block chain of a plurality of blocks, wherein each block may include a cryptographic hash of a previous block of signed records (Para. 82, 91);
causing application of the cryptographic hash to a ledger; and causing storage of the ledger in a database, e.g. transferring the encrypted and signed or unencrypted and unsigned record to the record storage system, wherein the record storage system stores the record in a database of records arranged in a sequence of verification units, wherein the verification units may correspond to a block chain of a plurality of blocks, wherein each block may include a cryptographic hash of a previous block of signed records (Para. 82, 91).
Loheide does not clearly teach causing generation of a cryptographic hash of the at least data structure and verification data.
Sun teaches based on a verification of an occurrence of the event, receiving at least one data structure associated with the event and verification data relating to the verification, e.g. obtaining, by a blockchain-based advertisement monitoring apparatus, a screenshot image of a target advertisement being played by a playing device and identification information of the playing device (Para. 72, 73); 
causing generation of a cryptographic hash of the at least data structure and verification data, e.g. generating blockchain verification information based on the screenshot image and the identification information of the playing device (Para. 74), wherein the blockchain verification information includes a signature of the playing device comprising a signed digest of the screenshot image and the identification information (Para. 65), wherein the screenshot image and the identification information may be combined and a digest of the combined information may be obtained by applying a hash algorithm to the combined information (Para. 40); 
causing application of the cryptographic hash to a ledger; and causing storage of the ledger in a database, e.g. uploading the blockchain verification information to a blockchain (Para. 75).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Loheide to include causing generation of a cryptographic hash of the at least data structure and verification data, using the known method of generating blockchain verification information based on the screenshot image and the identification information of the playing device, wherein the blockchain verification information includes a signature of the playing device comprising a signed digest of the screenshot image and the identification information, wherein the screenshot image and the identification information may be combined and a digest of the combined information may be obtained by applying a hash algorithm to the combined information, and uploading the blockchain verification information to a blockchain, as taught by Sun, in combination with the method of transferring, by the media presentation and distribution system, the encrypted and signed or unencrypted and unsigned record to the blockchain storage system, as taught by Loheide, for the purpose of reducing the workload of manually verifying the playing status of the target advertisement and improving efficiency while also ensuring the playing status of the advertisement is authentic and effective (Sun-Para. 21).  Another benefit would be to maintain the privacy and security of the user by hashing the screenshot and playing device identification.

Regarding claim 2, Loheide in view of Sun teaches the computerized method of Claim 1, wherein the receiving of the first data comprises receiving alternate content switching (ACS) data, and the event comprises an ACS-related event, e.g. the media assets may include programming/non-programming content, overlay graphics of advertisements, logos, bugs, and promos (Loheide-Para. 24); the client device receives the asset stream of the one or more media assets and the media stream that includes programming media content packaged with the media assets (Loheide-Para. 74).

Regarding claim 3, Loheide in view of Sun teaches the computerized method of Claim 2, wherein the receiving of the ACS data comprises receiving the ACS data from one or more program sources, e.g. retrieving one or more media assets from the assets and rights database or the media assets server (Loheide-Fig. 1, el. 106; Fig. 2, el. 214A; Para. 58); the media assets server may serve the stored media assets to the media presentation and distribution system (Loheide-Figs. 1, 2, el. 108; Para. 24).

Regarding claim 6, Loheide in view of Sun teaches the computerized method of Claim 1, wherein the applying of the first data comprises transmitting the first data to at least one of: (i) customer premises equipment (CPE), and (ii) one or more computerized mobile devices, e.g. a client device (Fig. 1, el. 102), wherein the client device may include a set-top box, an IPTV, a hybrid box, a cable converter, a smartphone, a laptop, or a tablet (Loheide-Para. 20).

Regarding claim 7, Loheide in view of Sun teaches the computerized method of Claim 1, wherein the applying of the first data comprises transmitting the first data to one or more computerized test devices located in a video operations data center, e.g. the verification server creates a virtual instance of the display view of the client device that mimics (or simulates) the playback of the media assets at the client device (Loheide-Para. 92, 94).

Regarding claim 9, Loheide in view of Sun teaches the computerized method of Claim 1, further comprising causing verification of the occurrence of the event; wherein the verification comprises automatically verifying the occurrence of the event by use of a computerized automated process based at least on one or more machine learning or artificial intelligence algorithms, e.g. the verification may be done at the verification server, wherein the verification server may implement at least defined heuristics, machine learning, or content recognition (Loheide-Para. 39).

Regarding claim 10, Loheide in view of Sun teaches the computerized method of Claim 1, wherein: the receiving of the data structure of the event comprises receiving a record, the record comprising at least data indicative of the event; and the verification data comprises metadata created during the event, the metadata comprising data representative of a video capture of the event, e.g. receiving support information that includes an encrypted verification message, a client public key, and a detected asset identifier from the client device (Loheide-Fig. 3B, el. 328; Para. 39, 109), wherein the verification message indicates that a media asset has been viewed at the client device (Loheide-Para. 106); receiving support information that includes constructed representation information, a detected asset identifier, and a client public key from the client device (Loheide-Fig. 4B, el. 420; Para. 39, 128), wherein the constructed representation information may include a screenshot of the display view at the client side, a log of binary data in a display rasterization buffer, a video clip or an audio clip that corresponds to a portion of each media asset (Loheide-Para. 83); receiving support information that includes an activity or playback log that includes granular details of playback operations such as decoding media assets, detecting tags, and overlaying media assets (Loheide-Para. 92).

Regarding claim 11, Loheide in view of Sun teaches the computerized method of Claim 1, wherein the receiving of the verification data comprises utilizing a push or pull mechanism, e.g. the client device may transmit a request for verification of the playback of the media assets to the verification server or the verification server may self-initiate the verification (Loheide-Para. 74).

Regarding claim 12, Loheide in view of Sun teaches the computerized method of Claim 1, further comprising transmitting the data structure to a blockchain-based server apparatus, e.g. the verification server (Loheide-Figs. 1, 2, el. 110); wherein the blockchain-based server apparatus is configured to perform the generation, the application, and the storage, e.g. at the media presentation and distribution system, the verification server receives the support information in response to the detection of an asset identifier at the client device (Loheide-Para. 79); transferring the encrypted and signed or unencrypted and unsigned record to the record storage system of the verification system, wherein the record storage system stores the record in a database of records arranged in a sequence of verification units, wherein the verification units may correspond to a block chain of a plurality of blocks, wherein each block may include a cryptographic hash of a previous block of signed records (Loheide-Fig. 2, el. 232; Para. 82, 91).

Regarding claim 13, Loheide in view of Sun teaches the computerized method of Claim 12, wherein the transmitting comprises streaming at least a portion of the first data to the blockchain-based server apparatus, e.g. at the media presentation and distribution system, the verification server receives the support information in response to the detection of an asset identifier at the client device (Loheide-Para. 79).

Regarding claim 14, Loheide in view of Sun teaches the computerized method of Claim 1, wherein the causing of the application of the cryptographic hash to the ledger comprises causing creation of a data block and formation of a chain by use of the data block with one or more other data blocks, e.g. transferring the encrypted and signed or unencrypted and unsigned record to the record storage system, wherein the record storage system stores the record in a database of records arranged in a sequence of verification units, wherein the verification units may correspond to a block chain of a plurality of blocks, wherein each block may include a cryptographic hash of a previous block of signed records (Loheide-Para. 82, 91); 
Also note Sun discloses uploading the blockchain verification information to a blockchain (Para. 75).

Regarding claim 15, Loheide teaches a non-transitory computer readable apparatus having a storage medium, e.g. a non-transitory computer readable medium (Fig. 5, el. 506), the storage medium comprising at least one computer program having a plurality of instructions, the plurality of instructions configured to, when executed, cause verification of digital secondary content servicing in a content delivery network, e.g. execution of a set of instructions stored on the non-transitory computer readable medium causes the media presentation and distribution system to execute the various functions described herein for any particular apparatus (Para. 137), using at least the computerized method comprising: 
receiving digital secondary content from one or more sources of the content delivery network, e.g. retrieving one or more media assets from the assets and rights database or the media assets server (Fig. 1, el. 106; Fig. 2, el. 214A; Para. 58); the media assets server may serve the stored media assets to the media presentation and distribution system (Figs. 1, 2, el. 108; Para. 24); 
causing display of the digital secondary content on one or more computerized devices, e.g. a client device (Fig. 1, el. 102); transmitting the asset stream to the client device for playback (Fig. 3A, el. 308; Fig. 4A, el. 408; Para. 73, 99, 122), wherein the asset stream includes the media assets (Para. 98, 121); 
receiving a data structure associated with the display event, e.g. receiving support information that includes an encrypted verification message, a client public key, and a detected asset identifier from the client device (Fig. 3B, el. 328; Para. 39, 109), wherein the verification message indicates that a media asset has been viewed at the client device (Para. 106); receiving support information that includes constructed representation information, a detected asset identifier, and a client public key from the client device (Fig. 4B, el. 420; Para. 39, 128), wherein the constructed representation information may include a screenshot of the display view at the client side, a log of binary data in a display rasterization buffer, a video clip or an audio clip that corresponds to a portion of each media asset (Para. 83); receiving support information that includes an activity or playback log that includes granular details of playback operations such as decoding media assets, detecting tags, and overlaying media assets (Para. 92); 
causing generation of a cryptographic hash…, e.g. transferring the encrypted and signed or unencrypted and unsigned record to the record storage system, wherein the record storage system stores the record in a database of records arranged in a sequence of verification units, wherein the verification units may correspond to a block chain of a plurality of blocks, wherein each block may include a cryptographic hash of a previous block of signed records (Para. 82, 91); 
causing formation of a blockchain data structure via use of the cryptographic hash, e.g. transferring the encrypted and signed or unencrypted and unsigned record to the record storage system, wherein the record storage system stores the record in a database of records arranged in a sequence of verification units, wherein the verification units may correspond to a block chain of a plurality of blocks, wherein each block may include a cryptographic hash of a previous block of signed records (Para. 82, 91); and 
causing storage of the blockchain data structure in a database, e.g. transferring the encrypted and signed or unencrypted and unsigned record to the record storage system, wherein the record storage system stores the record in a database of records arranged in a sequence of verification units, wherein the verification units may correspond to a block chain of a plurality of blocks, wherein each block may include a cryptographic hash of a previous block of signed records (Para. 82, 91).
Loheide does not clearly teach causing generation of a cryptographic hash, the cryptographic hash comprising a hash of at least the data structure.
Sun teaches receiving a data structure associated with the display event, e.g. obtaining, by a blockchain-based advertisement monitoring apparatus, a screenshot image of a target advertisement being played by a playing device and identification information of the playing device (Para. 72, 73); 
causing generation of a cryptographic hash, the cryptographic hash comprising a hash of at least the data structure, e.g. generating blockchain verification information based on the screenshot image and the identification information of the playing device (Para. 74), wherein the blockchain verification information includes a signature of the playing device comprising a signed digest of the screenshot image and the identification information (Para. 65), wherein the screenshot image and the identification information may be combined and a digest of the combined information may be obtained by applying a hash algorithm to the combined information (Para. 40); 
causing formation of a blockchain data structure via use of the cryptographic hash; and causing storage of the blockchain data structure in a database, e.g. uploading the blockchain verification information to a blockchain (Para. 75).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Loheide to include causing generation of a cryptographic hash, the cryptographic hash comprising a hash of at least the data structure, using the known method of generating blockchain verification information based on the screenshot image and the identification information of the playing device, wherein the blockchain verification information includes a signature of the playing device comprising a signed digest of the screenshot image and the identification information, wherein the screenshot image and the identification information may be combined and a digest of the combined information may be obtained by applying a hash algorithm to the combined information, and uploading the blockchain verification information to a blockchain, as taught by Sun, in combination with the method of transferring, by the media presentation and distribution system, the encrypted and signed or unencrypted and unsigned record to the blockchain storage system, as taught by Loheide, for the purpose of reducing the workload of manually verifying the playing status of the target advertisement and improving efficiency while also ensuring the playing status of the advertisement is authentic and effective (Sun-Para. 21).  Another benefit would be to maintain the privacy and security of the user by hashing the screenshot and playing device identification.

Regarding claim 16, Loheide in view of Sun teaches the non-transitory computer readable apparatus of Claim 15, wherein the receiving of the digital secondary content comprises receiving an advertisement, and the one or more sources comprise one or more respective advertisers, e.g. the media assets may include programming/non-programming content, overlay graphics of advertisements, logos, bugs, and promos (Loheide-Para. 24); the client device receives the asset stream of the one or more media assets and the media stream that includes programming media content packaged with the media assets (Loheide-Para. 74), wherein the media asset server may be part of a media asset network that may be associated with advertisers (Loheide-Para. 25).

Regarding claim 17, Loheide in view of Sun teaches the non-transitory computer readable apparatus of Claim 15, wherein the causing of the display of the digital secondary content on the one or more computerized devices comprises causing display of the digital secondary content on at least one of: (i) customer premises equipment (CPE), (ii) one or more computerized mobile devices, (iii) one or more computerized test devices, the one or more computerized test devices located in a video operations data center, and (iv) a virtual machine environment, e.g. transmitting the asset stream to the client device for playback (Loheide-Fig. 3A, el. 308; Fig. 4A, el. 408; Para. 73, 99, 122), wherein the client device may include a set-top box, an IPTV, a hybrid box, a cable converter, a smartphone, a laptop, or a tablet (Loheide-Para. 20).

Regarding claim 18, Loheide in view of Sun teaches the non-transitory computer readable apparatus of Claim 15, wherein the receiving of the data structure associated with the display event comprises receiving a record of a display of only a portion of the digital secondary content, the portion determined based on use of a percentile beacon, e.g. detecting, by the client device, an asset identifier embedded within the asset stream (Fig. 4A, el. 412; Para. 124); receiving support information that includes constructed representation information, a detected asset identifier, and a client public key from the client device (Loheide-Fig. 4B, el. 420; Para. 128), wherein the constructed representation information may include a screenshot of the display view at the client side, a log of binary data in a display rasterization buffer, a video clip or an audio clip that corresponds to a portion of each media asset (Loheide-Para. 83), wherein each tag may act as an asset identifier and may be represented by a beacon (Loheide-Para. 35), wherein each tag may specify a pointer to a duration of the corresponding event opportunity point within the programming media content—percentile-- (Loheide-Para. 54).

Regarding claim 19, Loheide in view of Sun teaches all elements of claim 15.
Loheide further teaches wherein: the computerized method further comprises: 
receiving verification data from the one or more computerized devices, the verification data indicating a verification of the display event, e.g. receiving support information that includes an encrypted verification message, a client public key, and a detected asset identifier from the client device (Loheide-Fig. 3B, el. 328; Para. 39, 109), wherein the verification message indicates that a media asset has been viewed at the client device (Loheide-Para. 106); receiving support information that includes constructed representation information, a detected asset identifier, and a client public key from the client device (Loheide-Fig. 4B, el. 420; Para. 39, 128), wherein the constructed representation information may include a screenshot of the display view at the client side, a log of binary data in a display rasterization buffer, a video clip or an audio clip that corresponds to a portion of each media asset (Loheide-Para. 83); receiving support information that includes an activity or playback log that includes granular details of playback operations such as decoding media assets, detecting tags, and overlaying media assets (Loheide-Para. 92); and 
transmitting the data structure associated with the display event and the verification data to a blockchain server apparatus, e.g. the verification server (Loheide-Figs. 1, 2, el. 110), together in a composite data stream, e.g. at the media presentation and distribution system, the verification server receives the support information in response to the detection of an asset identifier at the client device (Loheide-Para. 79); transferring the encrypted and signed or unencrypted and unsigned record to the record storage system of the verification server, wherein the record storage system stores the record in a database of records arranged in a sequence of verification units, wherein the verification units may correspond to a block chain of a plurality of blocks, wherein each block may include a cryptographic hash of a previous block of signed records (Loheide-Fig. 2, el. 232; Para. 82, 91); 
the generation, the formation, and the storage are each performed automatically by the blockchain server based on receipt of the composite data stream, e.g. transferring the encrypted and signed or unencrypted and unsigned record to the record storage system, wherein the record storage system stores the record in a database of records arranged in a sequence of verification units, wherein the verification units may correspond to a block chain of a plurality of blocks, wherein each block may include a cryptographic hash of a previous block of signed records (Loheide-Para. 82, 91).
Loheide does not clearly teach the non-transitory computer readable apparatus of Claim 15, wherein: …the cryptographic hash comprises a hash of at least the data structure and the verification data.
Sun further teaches the cryptographic hash comprises a hash of at least the data structure and the verification data, e.g. generating blockchain verification information based on the screenshot image and the identification information of the playing device (Para. 74), wherein the blockchain verification information includes a signature of the playing device comprising a signed digest of the screenshot image and the identification information (Para. 65), wherein the screenshot image and the identification information may be combined and a digest of the combined information may be obtained by applying a hash algorithm to the combined information (Para. 40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Loheide to include the cryptographic hash comprises a hash of at least the data structure and the verification data, as taught by Sun, in combination with the method of transferring, by the media presentation and distribution system, the encrypted and signed or unencrypted and unsigned record to the blockchain storage system, as taught by Loheide, for the same motivation as in claim 15.

Regarding claim 20, Loheide teaches a distributed network architecture, e.g. a network environment (Fig. 1, el. 100), for verification of one or more events in a network, the distributed network architecture comprising: 
a plurality of computerized client devices, e.g. client devices (Fig. 1, el. 102; Para. 27); delivery devices (Fig. 1, el. 112), the plurality of computerized client devices in data communication with one or more respective intermediary entities, e.g. a network interface of a media presentation and distribution system (Figs. 1, 2, el. 108; Fig. 2, el. 204), wherein the network interface may operate as a bridge between the client device and the media presentation and distribution system and as a switch or router of communication signals to dedicated components of the media presentation and distribution system (Para. 42); 
wherein: the one or more intermediary entities are (i) in data communication with one or more respective blockchain server apparatus, e.g. a verification server (Figs. 1, 2, el. 110), wherein the verification server may be a part of or separate from the media presentation and distribution system (Para. 29), wherein the record storage system, (Fig. 2, el. 232), of the verification server stores the record in a database of records arranged in a sequence of verification units, wherein the verification units may correspond to a block chain of a plurality of blocks (Para. 82, 91); the network interface may operate as a bridge between the client device and the media presentation and distribution system and as a switch or router of communication signals to dedicated components of the media presentation and distribution system (Para. 42), and (ii) configured to transmit data relating one or more events to the one or more blockchain server apparatus based on an occurrence of the one or more events or on verification of the occurrence of the one or more events, e.g. sending, by the client device, support information to the verification server of the media presentation and distribution system (Para. 78); at the media presentation and distribution system, the verification server receives the support information in response to the detection of an asset identifier at the client device (Para. 79); and 
the one or more blockchain server apparatus are configured to automatically perform a blockchain process, the blockchain process comprising (i) one or more hash functions…, e.g. transferring the encrypted and signed or unencrypted and unsigned record to the record storage system, wherein the record storage system stores the record in a database of records arranged in a sequence of verification units, wherein the verification units may correspond to a block chain of a plurality of blocks, wherein each block may include a cryptographic hash of a previous block of signed records (Para. 82, 91), and 
(ii) validation of the one or more events, e.g. generating a record which indicates that the media asset has been viewed at the client device (Fig. 3B, el. 340; Fig. 4B, el. 430; Para. 155, 133).
Loheide does not clearly teach the blockchain process comprising (i) one or more hash functions performed on the data relating the one or more events, and (ii) validation of the one or more events.
Sun teaches the blockchain process comprising (i) one or more hash functions performed on the data relating the one or more events, e.g. generating blockchain verification information based on the screenshot image and the identification information of the playing device (Para. 74), wherein the blockchain verification information includes a signature of the playing device comprising a signed digest of the screenshot image and the identification information (Para. 65), wherein the screenshot image and the identification information may be combined and a digest of the combined information may be obtained by applying a hash algorithm to the combined information (Para. 40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Loheide to include the one or more blockchain server apparatus are configured to automatically perform a blockchain process, the blockchain process comprising (i) one or more hash functions performed on the data relating the one or more events, and (ii) validation of the one or more events, using the known method of generating blockchain verification information based on the screenshot image and the identification information of the playing device, wherein the blockchain verification information includes a signature of the playing device comprising a signed digest of the screenshot image and the identification information, wherein the screenshot image and the identification information may be combined and a digest of the combined information may be obtained by applying a hash algorithm to the combined information, and uploading the blockchain verification information to a blockchain, as taught by Sun, in combination with the method of transferring, by the media presentation and distribution system, the encrypted and signed or unencrypted and unsigned record to the blockchain storage system, as taught by Loheide, for the purpose of reducing the workload of manually verifying the playing status of the target advertisement and improving efficiency while also ensuring the playing status of the advertisement is authentic and effective (Sun-Para. 21).  Another benefit would be to maintain the privacy and security of the user by hashing the screenshot and playing device identification.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Loheide in view of Sun and further in view of Kuo et al. (US 2020/0126114 A1).
Regarding claim 4, Loheide in view of Sun teaches all elements of claim 3.
Loheide further teaches enabling access to ACS validation data…, the ACS validation data comprising the cryptographic hash, e.g. encrypting and signing the record to further verify an authenticity of the generated record with other verification servers (Loheide-Para. 81); each block may include a cryptographic hash (Loheide-Para. 82).
Loheide does not clearly teach the computerized method of Claim 3, further comprising enabling access to ACS validation data to at least one of the one or more program sources,…, the cryptographic hash serving as proof of the ACS-related event.
Sun further teaches the cryptographic hash serving as proof of the ACS-related event, e.g. generating blockchain verification information based on the screenshot image and the identification information of the playing device (Para. 74), wherein the blockchain verification information includes a signature of the playing device comprising a signed digest of the screenshot image and the identification information (Para. 65), wherein the screenshot image and the identification information may be combined and a digest of the combined information may be obtained by applying a hash algorithm to the combined information (Para. 40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Loheide to include the cryptographic hash serving as proof of the ACS-related event, using the known method of generating blockchain verification information based on the screenshot image and the identification information of the playing device, wherein the blockchain verification information includes a signature of the playing device comprising a signed digest of the screenshot image and the identification information, wherein the screenshot image and the identification information may be combined and a digest of the combined information may be obtained by applying a hash algorithm to the combined information, and uploading the blockchain verification information to a blockchain, as taught by Sun, in combination with the method of transferring, by the media presentation and distribution system, the encrypted and signed or unencrypted and unsigned record to the blockchain storage system, as taught by Loheide, using the same motivation as in claim 1.
Loheide in view of Sun does not clearly teach the computerized method of Claim 3, further comprising enabling access to ACS validation data to at least one of the one or more program sources.
Kuo teaches enabling access to ACS validation data to at least one of the one or more program sources, e.g. allowing each advertiser and each supplier to access data or verify via the blockchain-based platform and to jointly maintain the blockchain recording the advertisement delivering requests and the advertising results (Para. 5, 14, 18), wherein the blockchain-based platform records a delivery result from the audiences of the delivered advertisement and the delivery result is logged into the blockchain-based platform to create a transaction block, wherein the delivery result may include click count, viewing traffic, dwell time, and user information (Para. 29).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Loheide in view of Sun to include enabling access to ACS validation data to at least one of the one or more program sources, the ACS validation data comprising the cryptographic hash, the cryptographic hash serving as proof of the ACS-related event, using the known method of allowing each advertiser and each supplier to access data or verify via the blockchain-based platform and to jointly maintain the blockchain recording the advertisement delivering requests and the advertising results, wherein the blockchain-based platform records a delivery result from the audiences of the delivered advertisement and the delivery result is logged into the blockchain-based platform to create a transaction block, wherein the delivery result may include click count, viewing traffic, dwell time, and user information, as taught by Kuo, in combination with the content verification system of Loheide in view of Sun, for the purpose of allowing users to fully verify the correctness of the data by themselves to make sure the advertising data is trustable (Kuo-Para. 5).  Another benefit would be provide trustworthy feedback and user information to the advertiser to evaluate the result and effectiveness (Kuo-Para. 14).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Loheide in view of Sun in view of Kuo and further in view of Scriber et al. (US 2019/0236286 A1).
Regarding claim 5, Loheide in view of Sun in view of Kuo teaches all elements of claim 4.
Loheide in view of Sun does not clearly teach the computerized method of Claim 4, further comprising enabling an interface for the enabling of the access to the at least one of the one or more program sources, or a proxy thereof, wherein the interface is based on public/private key encryption (PKE).
Kuo further teaches enabling an interface for the enabling of the access to the at least one of the one or more program sources, or a proxy thereof, e.g. allowing each advertiser and each supplier to access data or verify via the blockchain-based platform and to jointly maintain the blockchain recording the advertisement delivering requests and the advertising results (Para. 5, 14, 18), wherein the blockchain-based platform records a delivery result from the audiences of the delivered advertisement and the delivery result is logged into the blockchain-based platform to create a transaction block, wherein the delivery result may include click count, viewing traffic, dwell time, and user information (Para. 29).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Loheide in view of Sun to include enabling an interface for the enabling of the access to the at least one of the one or more program sources, or a proxy thereof, using the known method of allowing each advertiser and each supplier to access data or verify via the blockchain-based platform and to jointly maintain the blockchain recording the advertisement delivering requests and the advertising results, wherein the blockchain-based platform records a delivery result from the audiences of the delivered advertisement and the delivery result is logged into the blockchain-based platform to create a transaction block, wherein the delivery result may include click count, viewing traffic, dwell time, and user information, as taught by Kuo, in combination with the content verification system of Loheide in view of Sun, using the same motivation as in claim 4.
Loheide in view of Sun in view of Kuo does not clearly teach wherein the interface is based on public/private key encryption (PKE).
Scriber teaches enabling an interface for the enabling of the access…, or a proxy thereof, wherein the interface is based on public/private key encryption (PKE), e.g. storing information in an immutable ledger structure, and encrypting the information using public/private key encryption (Para. 41); encrypting data on a blockchain so that only those with the decryption key(s) may read the data on the blockchain (Para. 48).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Loheide in view of Sun in view of Kuo to include wherein the interface is based on public/private key encryption (PKE), using the known method of storing information in an immutable ledger structure, and encrypting the information using public/private key encryption and encrypting data on a blockchain so that only those with the decryption key(s) may read the data on the blockchain, as taught by Scriber, in combination with the content verification system of Loheide in view of Sun in view of Kuo, for the purpose of maintaining the security of the blockchain data while in transit.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Loheide in view of Sun and further in view of Milford et al. (US 2019/0266632 A1).
Regarding claim 8, Loheide in view of Sun teaches all elements of claim 1.
Loheide further teaches causing verification of the occurrence of the event, e.g. verifying, by the verification server, playback of the one or more media assets (Loheide-Para. 29).
Loheide in view of Sun does not clearly teach the computerized method of Claim 1, further comprising…wherein the verification comprises an operator manually causing the verification of the occurrence of the event by use of visual data.
Milford teaches causing verification of the occurrence of the event; wherein the verification comprises an operator manually causing the verification of the occurrence of the event by use of visual data, e.g. enabling manual review and verification of advertisement splicing by generating and outputting a display showing the embedded SCTE-35 markers, embedded timecode, video, and audio (Para. 39); generating a display showing an advertisement verification summary, wherein the display may include the retrieved tag information and/or the retrieved advertisement schedule information (Fig. 8, el. 815; Para. 65); outputting the display for manual review by an operator (Fig. 8, el. 820; Para. 66).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Loheide in view of Sun to include wherein the verification comprises an operator manually causing the verification of the occurrence of the event by use of visual data, using the known method of generating a display showing an advertisement verification summary, wherein the display may include the retrieved tag information and/or the retrieved advertisement schedule information and outputting the display for manual review by an operator, as taught by Milford, in combination with the content verification system of Loheide in view of Sun, for the purpose of improving the quality of the verification process by enabling an operator to manually check a displayed advertisement verification summary.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mulye et al. (US 2019/0354943 A1)—Mulye discloses a system for monitoring content consumption.  The system generates a distributed ledger record that includes an indication of accessed content (Abstract).

Bugga et al. (US 2019/0362388 A1)—Bugga discloses a system that enables a consumer to subscribe to an advertisement network to control access to the consumer profile.  Consumer media consumption history is recorded and ingested into a blockchain-based media ledger (Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY DUFFIELD whose telephone number is (571)270-1643. The examiner can normally be reached Monday - Friday, 7:00 AM - 3:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on (571) 272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




18 November 2022
/Jeremy S Duffield/           Primary Examiner, Art Unit 2498